Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 1 of 25
                                                                         1



  1                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
  2                             HOUSTON DIVISION
  3
      PRESTON WOOD & ASSOCIATES, LLC,          )
  4                                            )
                 Plaintiff,                    )    NO. H-16-CV-1427
  5                                            )
      v.                                       )    August 29, 2018
  6                                            )
      CAMERON ARCHITECTS, INC.,                )
  7   STEPHEN CAMERON, UL, INC., d/b/a         )
      URBAN LIVING, and VINOD RAMANI           )
  8                                            )
                 Defendants.                   )
  9

10
                                     TRIAL
11                     BEFORE THE HONORABLE DAVID HITTNER
                                   AND A JURY
12
                                    VOLUME 6
13                              PAGES 6-1 to 6-17

14
15
16     For the Plaintiff:              Louis K. Bonham
                                       Osha Liang, LLP
17                                     909 Fannin, Suite 3500
                                       Houston, TX 77010
18
       For the Defendants:             Justin Strother
19                                     Strother Law Firm, PLLC
                                       3000 Weslayan, Suite 348
20                                     Houston, TX 77027
21     Court Reporter:                 Bruce Slavin, RPR, CMR

22
23

24
       Proceedings reported by mechanical stenography and produced
25     by computer-aided transcription.
Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 2 of 25
                                                                           2



  1                                  I N D E X
  2

  3                                                                Page
  4

  5    Jury Note 1                                                  6-3
  6    Jury Note 2                                                  6-5

  7    Court reporter readback to jury                              6-17
  8

  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 3 of 25
                                                                                 3



          1              THE COURT:    The Court calls the case civil matter
          2    16-1427, Preston Wood & Associates v. Cameron Architects.

          3                    We have Jury Note No. 1:       "May we see the
          4    testimony related to the Stanford design and the

14:53     5    derivatives," parentheses, "family tree," with a question
          6    mark.

          7                    All right.    Plaintiffs, what's your position?
          8              MR. BONHAM:     Your Honor, of course, they can't see

          9    testimony.
14:54   10               THE COURT:    They could, but we're not reading it

        11     all back, for sure.
        12               MR. BONHAM:     I think what they may be referring to

        13     is Mr. Zummo had a demonstrative up that had said which two

        14     plans were involved with the Preston Wood plan.
14:54   15                     We can identify what exhibits, you know, are
        16     for the Stanford plan and for the two Preston Wood plans at

        17     issue.   That's one way we could do it.

        18               THE COURT:    Well, what about this "family tree"?
        19               MR. BONHAM:     Well, there is really no family tree.
14:54   20     There's one plan and then there's the derivative of it.

        21               THE COURT:    Where did they get that term, though?

        22               MR. BONHAM:     Mr. Zummo, when he was examining them,
        23     for example, on -- Well, for example, the ones involving

        24     Nagle, you had the Ashford, which begat Buckingham, which
14:54   25     begat another plan, which, you know, begat D5-217 or D5 --
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 4 of 25
                                                                                      4



          1              THE COURT:    Right.
          2              MR. BONHAM:     But, in this instance, it's just

          3    2265-A and Plan 6050, which would be Exhibits 63 and 68.
          4    And then the Stanford plan -- the marketing materials on

14:55     5    that are Exhibit 110.
          6              THE COURT:    Okay.    What's the defense position?

          7              MR. STROTHER:     We object to Mr. Bonham's proposal
          8    that the Court instruct them as to the connection between

          9    two exhibits.
14:55   10                     Regarding testimony, if the Court were to seek

        11     clarification about precisely what testimony they're looking
        12     for, that might help determine if it's even possible.             As

        13     phrased, it seems to be rather broad.         I don't think we

        14     should make the connection that they're looking to look at
14:55   15     exhibits that Mr. Bonham wants to telegraph to them.
        16               MR. BONHAM:     I have no problem in just simply

        17     saying "See Exhibits 63, 68 and 110" without any

        18     interpretation.
        19               THE COURT:    How about that?
14:55   20               MR. STROTHER:     I don't think so.     They're not

        21     asking for exhibit numbers.       They're asking for testimony,

        22     which is different than documentary evidence.
        23               THE COURT:    Well, the standard response is to

        24     narrow it down.     And the complete standard:       'If you would
14:56   25     tell us what areas of testimony are in conflict, we will
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 5 of 25
                                                                                        5



          1    seek it out for you.'
          2                    Which do you prefer?

          3              MR. BONHAM:     Either is fine with us, Your Honor.
          4              MR. STROTHER:     I am also okay with either, Your

14:56     5    Honor.
          6                    Your Honor, I should also point out I wouldn't

          7    be opposed to giving them a statement that they have to rely
          8    upon their recollection of the testimony.

          9              THE COURT:    Well, I don't mind, if they're having a
14:56   10     conflict like that, giving them a little more of a hint than

        11     saying, 'Go back and just consider the evidence,' which is a
        12     real standard response.

        13                     I'll put down, "Please designate the parts of

        14     the testimony that you have a conflict about," something
14:56   15     like that.    Any problem with that?
        16               MR. BONHAM:     No, Your Honor.

        17               THE COURT:    All right.     I have phrased it somewhere

        18     in between.
        19                     "Please designate the portions of testimony
14:58   20     for which more detail is requested."        That will narrow it

        21     down tighter and tighter.

        22                     Okay.   Ellen, if you would, return this to --
        23     I know you need to make a copy first.

        24                   (Proceedings in separate case heard)
15:22   25               THE COURT:    I will read it into the record.           This
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 6 of 25
                                                                                   6



          1    is Jury Note No. 2.
          2                    "Do we have to answer unanimously on each and

          3    every project on Questions 1 and 2?"
          4                    And the second one is:       "We think Mr. Wood's

15:42     5    testimony on Stanford might help."
          6                    All right.    What is the Plaintiff's response?

          7               MR. BONHAM:    Well, of course, we believe they have
          8    to answer unanimously on everything.        Two thoughts, though.

          9                    One is -- I was talking with the court
15:42   10     reporter as to whether or not -- and I gave him some of the

        11     key words to try to find a specific portion of the testimony
        12     to see if it could be excerpted; but, if it can be and if

        13     the Court is willing to send that back, we can do that.

        14                     I will also just say, as kind of a macro on
15:42   15     this, if this is the only thing that they're hung on up, if
        16     they've basically answered everything else and they're now

        17     circling back to one, the last thing -- and Mr. Strother and

        18     I talked about this -- the last thing any of us want is for
        19     this jury to get hung up and if we have to do it all over
15:42   20     again.

        21                THE COURT:    I will say this, that I am on the same

        22     page with all the parties on this one.         You don't want to
        23     get your people and put them back through the wringer

        24     again --
15:43   25                MR. BONHAM:    Right.
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 7 of 25
                                                                                   7



          1               THE COURT:    -- over and over again.      Because I will
          2    tell you this, that I had a hung jury in a criminal case.

          3                     Remember the one with the fraudulent Cisco
          4    parts for communication gear in Iraq and the Marine Corps?

15:43     5    I had people in from all over the place.         I told them to
          6    hold them there.     Remember?    I had a mistrial on Thursday.

          7    I redid it the next week, started the whole trial all over
          8    again.    Everybody is back at it, all the witnesses, because

          9    I wanted everything in place; we'll do it again.
15:43   10                      I'm not to that point yet.      So, we're all on

        11     the same page.
        12                MR. BONHAM:    We're on the same page.

        13                      Worst case scenario, if this is truly the only

        14     question, if they have gotten everything else done, then, if
15:43   15     necessary, we'll withdraw our claims on Stanford.
        16                THE COURT:    Okay.    You're kind of anticipating

        17     where I am at this point.        There is a whole level of steps

        18     you go.
        19                      'We're hung.'
15:43   20                      'Please continue your deliberations.'

        21                      'We're hung.'

        22                      Then to the Allen charge.
        23                      'We're hung.'

        24                      And then I have got another gizmo that some
15:44   25     courts have used around the country -- and I picked this up
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 8 of 25
                                                                                 8



          1    at a judicial conference years ago -- opening it up for
          2    further summation.     I don't know if you have ever heard

          3    that.   Most people haven't.      I've done it, what, at least
          4    once or twice in all my years.

15:44     5                    So, I will work with you on seeing if we can
          6    get a verdict without being, you know, unduly harsh.

          7                    But another thing is this may be premature to
          8    say, 'You have to answer unanimously,' to give them an

          9    absolute answer on that.
15:44   10                     What we can do -- I need to answer that

        11     question, because if you ever get to the point of taking a
        12     partial verdict, there is a way to handle that.

        13                     One of the ways is what Mr. Bonham just said.

        14     Another one is to say, 'If you will sign every one that you
15:44   15     have answered unanimously and follow it all the way through,
        16     if you can, on the unanimous ones.'        Then you're dealing

        17     with a partial verdict or withdrawing it.

        18                     But I think, in a way, that's premature.
        19     We're talking now down the line a day or so.
15:45   20                     Well, you can always ask, I suppose -- Do you

        21     want to ask -- have Ellen verbally ask the jury is this the

        22     only one they're hung up on?
        23               MR. BONHAM:     I think -- if that's possible and

        24     acceptable to the Court, I think it'd speed things along.
15:45   25               THE COURT:    What do you think?
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 9 of 25
                                                                                  9



          1              MR. STROTHER:      I don't object to that.
          2              THE COURT:    Okay.    Then, we're going to sit right

          3    here.
          4                     Ellen, don't ask them anything else.        Say

15:45     5    we're trying to work with this; is this the only one that
          6    they're hung up on -- if not, then we'll answer the

          7    question -- at this point in the deliberation scheme and see
          8    what they do, including that Stanford matter.

          9                     I will tell you what I am going to answer on
15:46   10     that one.    I will state 'What portions are' -- or,

        11     'Specifically, what areas do you want?' instead of all of
        12     Stanford's testimony.       But we'll narrow it down.

        13                      The bottom line is we're all on the same page.

        14     We may ask Bruce to find it all and read it back, but that's
15:46   15     the last point.     Okay?   The narrowing down is important.
        16                      Why don't you ask them that one question,

        17     Ellen.   Okay?   The one question is:      Is this the only

        18     element that they're hanging up on in the whole case?
        19               MR. BONHAM:     And they've resolved everything else.
15:46   20               THE COURT:    Yeah.

        21               MR. STROTHER:      Do you think you should point out --

        22     ask if it's the Stanford thing they're hung up on, just to
        23     be precise?

        24               THE COURT:    That's what I mean.      Correct.
15:46   25               MR. BONHAM:     The questions related to the Stanford
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 10 of 25
                                                                                    10



          1    project.
          2               THE COURT:    Okay.   Yeah.   Ask are the questions

          3    related to Stanford the only thing that they're hung up on
          4    at this time.     And then we'll wait and get the answer.          And

15:47     5    that's by agreement.
          6                     You may go back and ask them.

          7               CASE MANAGER:    Yes, sir.
          8               THE COURT:    All right.    Off the record.

          9                        (Off-the-record discussion)
15:50    10               THE COURT:    Back on the record.

         11                     It was related to me -- and, Ellen, if this is
         12    not correct as you just stated, let me know.

         13                     Apparently, the jury said that they still have

         14    some work to do, but Stanford is the sticking point.
15:51    15                     Is that basically what they said, as a
         16    summary?

         17               CASE MANAGER:    Yes.

         18               THE COURT:    Okay.   I tell you what.     Let's go off
         19    the record for a minute.       The two of you talk and see what
15:51    20    you want to do.     We can keep them going.       We can get that

         21    Stanford information if it will help.         Okay?   You tell me.

         22    If they can narrow it down or read back to them what they
         23    want.

         24                     Okay.   Off the record.
15:52    25                        (Off-the-record discussion)
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 11 of 25
                                                                                   11



          1               THE COURT:    Back on the record.
          2               MR. BONHAM:    We have conferred.      I think we have

          3    what may be a little unorthodox, but it may be a solution.
          4                     Is it possible for you to ask -- tell the

15:52     5    jury, 'Look.     You say you have other things to deal with.
          6    Can you work on everything else while we try to excerpt the

          7    Stanford testimony?'      And then if they get to the point
          8    where they have solved everything else, then we can either

          9    give them the Stanford testimony or, if they're saying,
15:52    10    'We're still hung up on this,' then we can make a decision

         11    about dropping that so that we're not having to look at
         12    trial --

         13               THE COURT:    No.   I want to get Stanford cleaned up.

         14    Let's clean up Stanford first rather than having to go
15:53    15    through the whole thing and then try to backtrack.           Because,
         16    again, some of this stuff that they're going to start

         17    plugging in, as to costs and so forth, may need as a general

         18    overview of all of the answers.        So, if Stanford is going
         19    away, fine.
15:53    20                     And if they get completely hung up on it, then

         21    that would be the time to say that, no, we still have a

         22    problem with Stanford; and then, if you want to withdraw
         23    Stanford and say go on everything but the Stanford chain, I

         24    have no problem with that.
15:53    25                     I think we ought to try to get Stanford
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 12 of 25
                                                                                      12



          1    cleaned up if we can.
          2               MR. BONHAM:    I guess the question then becomes how

          3    quickly can we excerpt that --
          4               THE COURT:    We're in no rush, don't forget.           If it

15:53     5    needs to be tomorrow morning...        That's the question they
          6    have.

          7               MR. BONHAM:    Again, this is part of what I was
          8    saying, is that --

          9               MR. STROTHER:    It's almost 4:00.
15:53    10               THE COURT:    They can go two more hours.

         11               MR. BONHAM:    They can go two more hours, but,
         12    again, they're not going to get the Stanford testimony right

         13    now, but we'll --

         14               THE COURT:    But we can ask for them to narrow it
15:54    15    down.
         16               MR. BONHAM:    True.   Very true.

         17               THE COURT:    So, as far as the Part 1 goes, I am

         18    going to hold on Part 1.       Correct?    Because they say they
         19    can work on it.     Correct?
15:54    20               MR. BONHAM:    Correct.

         21               THE COURT:    So, this is "A".     I am going to hold on

         22    "A".    And then on "B", Stanford, if they can narrow it down.
         23    Okay?

         24               MR. BONHAM:    Yes, Your Honor.
15:54    25               THE COURT:    We're going to put "Hold for now..."
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 13 of 25
                                                                                    13



          1    "Hold for now on Court response."        Correct?
          2               MR. STROTHER:    Your Honor, could I inquire a little

          3    bit more about the reason for holding on Part A?
          4                     The way I read this suggests to me that a

15:54     5    simple answer of, 'Look at the instruction regarding the
          6    unanimity requirement to guide you,' might be worthwhile.

          7               THE COURT:    It may solve it all.      I don't want to
          8    go into -- I don't want to say where they're -- you know,

          9    what are they stuck on and what's the vote and all of that
15:55    10    business.    I think the safest thing now is to answer that

         11    Stanford question.      Let's get --
         12                     All right.    Ellen, tell them that I am holding

         13    on that now; we want to get Stanford resolved.           And just say

         14    we'll be here now on "B".
15:55    15                     I am going to ask is there a specific area --
         16    Okay.   Say "Hold now on Court response for A.         For B, are

         17    there specific areas in your question re Wood testimony?"

         18                     And if they say they need it all -- Ellen, if
         19    they say they need it all, so be it.         We'll come back in and
15:56    20    we'll give them a time frame.        Either they can keep going on

         21    other questions or we'll try to have it for them tomorrow.

         22    Okay?   I don't think this afternoon.
         23                     It's a lot, is it?

         24               THE COURT REPORTER:      It's about 100 pages, Judge.
15:56    25               THE COURT:    That you need to check?
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 14 of 25
                                                                                  14



          1               THE COURT REPORTER:      Yes, sir.
          2               THE COURT:    Okay.   And, if need be, get them off

          3    dead center and we'll read all hundred.
          4               MR. BONHAM:    I suspect -- Was Mr. Wood's testimony,

15:56     5    the entire testimony, a hundred pages?
          6               THE COURT REPORTER:      Yes, sir.

          7               MR. BONHAM:    I think the section of Stanford is
          8    only going to be maybe four or five pages.

          9               THE COURT:    That's what I mean.      You have to check
15:56    10    a hundred pages.     Is that correct?

         11               THE COURT REPORTER:      Within the 100 pages would be
         12    the four, I guess.

         13               THE COURT:    Yeah.

         14               MR. BONHAM:    But the good thing is it's going to be
15:57    15    a very specific --
         16               THE COURT:    And the three of you can work this

         17    afternoon.

         18               MR. BONHAM:    Maybe I'll come in here and look over
         19    your shoulder with Mr. Strother and we'll find it.
15:57    20               MR. STROTHER:    My recollection of Mr. Wood's

         21    testimony regarding Stanford is it's a block.          It's not

         22    peppered --
         23               MR. BONHAM:    That's correct.

         24               THE COURT:    Ellen, tell them if there is a specific
15:57    25    area of Wood's testimony concerning Stanford that they want.
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 15 of 25
                                                                                    15



          1    Have them narrow it down and tell them we will then try to
          2    search the record.

          3                     All right.    Let's do that for now.      Off the
          4    record.

16:08     5                       (Off-the-record discussion)
          6               THE COURT:    On the record.

          7                     We have the response to Jury Note No. 2.
          8    Written at the bottom of No. 2 is:         "Seeking the chain or

          9    family tree of how the Stanford plans were derived from
16:08    10    Mr. Wood's testimony."

         11                     Who signed that?     Is that the --
         12               CASE MANAGER:    The foreperson.

         13               THE COURT:    Signed it just his first name?

         14               CASE MANAGER:    Yes, sir.
16:08    15               THE COURT:    Okay.
         16               MR. STROTHER:    Actually, Your Honor, I think that

         17    says "Preston" maybe under Mr. Wood's name.

         18               THE COURT:    Oh.   "Preston Wood".     Okay.   Go it.
         19                     "Seeking the chain or family tree of how the
16:09    20    Stanford plans were derived from Mr. Wood's testimony."

         21                     All right.    What's the Plaintiff's suggestion

         22    on that?
         23               MR. BONHAM:    Your Honor, I think the portion of the

         24    testimony that relates to Stanford is probably no more than
16:09    25    five, maybe six pages.      I think that we could work with the
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 16 of 25
                                                                                    16



          1    court reporter and excerpt that fairly quickly if necessary.
          2               THE COURT:    What do you think?

          3               MR. STROTHER:    I think it's very brief as well,
          4    Your Honor.

16:09     5               THE COURT:    And, by the way, they did mention to
          6    Ellen that they're moving to other areas; so, they're not

          7    hung up, in other words, waiting on this.          So, that worked
          8    its way out.     Okay.

          9                     My answer on that last portion is:         "We'll
16:10    10    search record of testimony."

         11                     Tell them that we're going to get together
         12    with the court reporter and try to find the information they

         13    desire.

         14                     All right.    Good.   Thanks for working together
16:10    15    on this.    We'll send it back in.
         16                     Just let us know, you know, what their

         17    schedule is.     If they need to come back tomorrow, that's

         18    fine.    If we have it before that, fine.       If not --
         19                     What time are they going to get in tomorrow?
16:10    20    10:00?

         21               CASE MANAGER:    10:00, yes, sir.

         22               THE COURT:    About 10:00.    We'll agree.     We can
         23    stick around a little later, if we get that area, and just

         24    by agreement I'll have the court reporter read it to them in
16:11    25    the morning or as soon as they get here.          But that's yet to
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 17 of 25
                                                                                   17



          1    be seen.
          2                     All right.    Thanks.   See what we can come up

          3    with today.    I mean, I'll be here as late as necessary.          If
          4    you're searching the record, let's get that done today so we

16:11     5    can have it ready for them in the morning.
          6                     All right.    Off the record.

          7    (Court reporter read the following excerpt of the testimony
          8      of Preston Woods to the jury in the jury room as follows:)
          9    By Mr. Zummo:
15:01    10    Q.   Now, did you also -- Is one of the plans that's involved

         11    in this case a plan that you call the D6050?
         12    A.   Yes, it is.

         13    Q.   Did you design the D6050?

         14    A.   I did.
15:01    15    Q.   How did you design the D6050?
         16    A.   It was a -- It was -- Did a lot of those years ago.

         17    Those were some of the first townhouses where we would take

         18    a standard 50-by-100 lot in Montrose or wherever and just
         19    cut it in half and create two 25-by-100-foot lots and do a
15:01    20    garage in the front.

         21                     You walk down the side, come in the entry and

         22    it's got a kitchen, dining, living, downstairs with a
         23    backyard behind it.

         24                     Then the City instituted -- in the '90s
15:02    25    sometime instituted the 17-foot garage door setback, and it
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 18 of 25
                                                                                       18



          1    made everybody push -- They were building them at 10 feet.
          2    Now they had to push the garage door back.          And if you just

          3    pushed everything back, you lost half your backyard.               It
          4    became barely a courtyard.

15:02     5                     So, the 050 was our attempt to take the older
          6    plans that were very popular and fit it to the new code and

          7    still get that same backyard.
          8    Q.   So, did you develop the 6050 from an earlier plan?

          9    A.   The idea of it was.      Yes.
15:02    10    Q.   And was that earlier plan one that you called a 2265?

         11    A.   Yes.
         12                MR. ZUMMO:   So, let's go to that.      And can we go to

         13    the first page of the 2265 plan, which is Plaintiff's

         14    Exhibit 63.
15:02    15    By Mr. Zummo:
         16    Q.   So, tell us what you meant when you said this was an

         17    older style design.

         18    A.   I mean, the style was more about -- You can tell when we
         19    get to the floor plan.      It's an older -- It's a more
15:03    20    traditional style, which was more --

         21                THE COURT:   Is that a freestanding house?

         22                THE WITNESS:   It's a duplex.
         23                     So, there's two attached on this common wall.

         24    And this guy walks down this side.         The building is roughly
15:03    25    40 feet wide, and there's basically 5 feet on each side to
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 19 of 25
                                                                                    19



          1    walk down the side to get to the front door.
          2               THE COURT:    Is there a firewall in between or is

          3    it --
          4               THE WITNESS.    Yes.    There's a two-hour firewall

15:03     5    that goes from the foundation all the way to the peak of
          6    that roof.    So, one could, technically, burn down and the

          7    other one still be there.
          8    By Mr. Zummo:

          9    Q.   I hope you didn't have that experience.
15:03    10    A.   I have never had that experience.        Knock on some really

         11    fine wood here.
         12    Q.   So, let's go to the floor plans since you say that will

         13    help you explain it.

         14    A.   Actually, I was talking out of turn.         But this was the
15:03    15    later version.     What I was talking to was the ones that came
         16    before when the garage door was all the way here, 2265.

         17                     We had already made the adjustments.        So, this

         18    already has the condensed.        But this, we were able to get it
         19    down to about 63 feet, I think, front to back.           So, we still
15:04    20    had the 17- or 18-by-25 backyard.

         21                     We used to say that's that standard West U

         22    backyard because the people that bought the expensive lots
         23    in West U and put a single-family home on the front of it --

         24    by the time they got to the back of the front setback and
15:04    25    then they put their detached garage in the backyard, they
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 20 of 25
                                                                                       20



          1    had a 25-by-20 or -25 backyard.        We had almost the same
          2    thing on the townhouse lot.

          3                     But here's the idea where I said this is the
          4    front facing the street.       The garages are in the front.       You

15:04     5    walk down the side, come in the front door.          You've got a
          6    big wide-open space, living, dining, kitchen tucked back to

          7    the front with a window outside.
          8                     And then one of the features we did when we

          9    created this was -- Staircase.        Again, kind of similar
15:04    10    features you're seeing from our other smaller plans, but

         11    that staircase is kind of in the middle tucked against the
         12    firewall.    We hide the powder room underneath that stair.

         13    So, you don't really see it in the living/dining area.             It

         14    just worked.
15:05    15    Q.   So, if we go to the second floor, can you tell us why
         16    you designed the second floor of the 2265 the way you did.

         17    A.   Well, we had a room in the back -- I mean, yard in the

         18    back, and we had street and cars in the front.           So, we put
         19    the guest rooms, kids' rooms, usually on the front and the
15:05    20    master overlooking the backyard on the quiet side of the

         21    lot.

         22                     And this was thinking we're selling this to an
         23    empty-nester again.      So, it's got a nice bath, big tub,

         24    shower, nice sitting room, big master bedroom and a huge
15:05    25    his-and-her closet.
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 21 of 25
                                                                                    21



          1    Q.   So, can we go to Plaintiff's Exhibit 68, which is your
          2    D6050 plan.

          3                     And can you explain to us what you did to turn
          4    the 2265 into this D6050 design.

15:06     5    A.   This builder wanted a very traditional French or almost
          6    Georgian elevation, very simple architecture, nice details,

          7    windows, shutters, a little false balcony, nice gate going
          8    back to the front door.       The first floor plan, when we get

          9    to it -- Let's go ahead and shift to it.
15:06    10               MR. ZUMMO:    Let's go to the first floor plan.

         11    A.   It's basically identical.       That same powder room tucked
         12    under the stair.     You walk in the entry, same kitchen, same

         13    living room.     All of this is the same.

         14                     This 050 was -- We did three homes next to
15:06    15    each other over off TC Jester on this project.           The other
         16    project was just a two-unit deal, one duplex.

         17                     They both were the same plan.       This one,

         18    because there were three, we decided to mix it up a little
         19    bit.
15:07    20                     So, one plan matched the older plan, the 2265.

         21    The other plan had a different master bedroom/master bath.

         22    We'll get to it in a second.
         23    Q.   I think --

         24    A.   Yeah.
15:07    25    Q.   We were --
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 22 of 25
                                                                                         22



          1    A.   This is the newer version.       The other two had the
          2    same -- has the 2265.      This one has a full bedroom and

          3    bath -- a bedroom and sitting area overlooking the backyard,
          4    lots of light and kind of a his-and-her vanity, tub, shower,

15:07     5    toilet, not as big a closet, but a nice-size closet.
          6                     But we added another room.       We took some of

          7    that space and -- It's the same overall dimensions.            The
          8    downstairs is the same.       But we now have the game room and

          9    the two bedrooms up front.       So, we've added another room.
15:07    10                     One plan was more for an empty-nester.            This

         11    was for a young couple that has one or two kids.
         12    Q.   Did you compare your D6050 plan to what Urban Living

         13    called Stanford Street Landing?

         14    A.   Yes.
15:08    15    Q.   Are there similarities between the elevations of these
         16    two plans?

         17    A.   A few.   They changed the elevation.       Same components.

         18    Just a little more modern version of it.
         19    Q.   Then let's compare the floor plans -- the first floor
15:08    20    plan of this D6050 to Urban Living's Stanford Street

         21    Landing.

         22                THE COURT:   Which is which?
         23    By Mr. Zummo:

         24    Q.   Which one is which, Mr. Wood?
15:08    25    A.   This is the 6050.     This is the marketing plan of the
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 23 of 25
                                                                                    23



          1    Stanford Street Landing.
          2    Q.   Just for the record, the court reporter's record --

          3    A.   Sorry.
          4    Q.   -- the one that's at the top of the page is your 6050?

15:08     5    A.   Correct.
          6    Q.   The one on the bottom is the Urban Living Stanford

          7    Street Landing?
          8    A.   Correct.    Yes.

          9    Q.   Did you find similarities?
15:08    10    A.   I mean, powder room location is laid out exactly the

         11    same.   The coat closet underneath the stairs.         Powder room
         12    across from it.

         13               THE COURT REPORTER:      Wait.   Coat closet...?

         14               THE WITNESS:    Coat closet on one side.       Powder room
15:09    15    across from it.
         16                     What was a little unusual was, by shaping and

         17    cutting a corner out of the powder room, we were able to

         18    tuck the refrigerator in here, which gave us more room to
         19    get this centered range so, when you look back in here, you
15:09    20    weren't staring at the fridge.        You were staring at the

         21    range and a nice hood over it.

         22                     The same window on the side, same island, same
         23    pantry.    And they pulled the door out a little bit.          But

         24    same basic house, same floor plan, same double doors out
15:09    25    back.
        Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 24 of 25
                                                                                        24



          1    By Mr. Zummo:
          2    Q.   Let's compare the second floor plans.

          3                     Is this the same alignment on the page?           The
          4    6050 is on the top and the Urban Living Stanford Street is

15:09     5    the bottom?
          6    A.   Correct.

          7    Q.   Can you tell us what similarities you found here.
          8    A.   They tried to make little changes.        So, they went back

          9    for that empty-nester buyer and gave him a little more
15:10    10    closet and changed the arrangement.

         11                     The tub and shower are the same, the
         12    vanities -- a single vanity instead of two.

         13                     Bedroom location is the same.        Much smaller

         14    bedroom, but a little bigger bath and closet.
15:10    15                     And then they took the game room and turned it
         16    into a fourth bedroom.

         17                     The other bedroom's very similar.        They

         18    flipped the bath to the opposite side.
         19                     So, they shuffled things around.        But the main
15:10    20    component, the main orientation of the design, the staircase

         21    location, all of that's the same.

         22
         23

         24
         25
Case 4:16-cv-01427 Document 206 Filed on 12/07/18 in TXSD Page 25 of 25
                                                                          25



  1                       COURT REPORTER'S CERTIFICATE
  2               I, BRUCE SLAVIN, certify that the foregoing is a

  3    correct transcript from the record of proceedings in the
  4    above-entitled matter, to the best of my ability.

  5
  6

  7                                       s/Bruce Slavin
                                          BRUCE SLAVIN, RPR, CMR
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
